UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended November 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from , 20 , to , 20 . Commission File Number 33-98682 American Commerce Solutions, Inc. (Exact Name of Registrant as Specified in Charter) Florida 05-0460102 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1400 Chamber Drive, Bartow, Florida 33830 (Address of Principal Executive Offices) (863) 533-0326 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(g) of the Act: $0.001 par value preferred stock Over the Counter Bulletin Board $0.002 par value common stock Over the Counter Bulletin Board Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405) during the preceding 12 months. Yes ¨ No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes ¨ No x As of January 3, 2013, the Registrant had 349,896,576 outstanding shares of its common stock, $0.002 par value. Documents incorporated by reference: none AMERICAN COMMERCE SOLUTIONS, INC. FORM 10-Q—INDEX Part I – Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statement of Changes in Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 15 Part II – Other Information Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 18 2 PART I – FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS AMERICAN COMMERCE SOLUTIONS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS November 30, February 29, ASSETS (unaudited) (audited) CURRENT ASSETS: Cash $ $ Accounts receivable Accounts receivable, factored Inventories Note receivable, related party Due from related party Other receivables Prepaid expenses Total Current Assets Property and equipment, net of accumulated depreciation of $2,576,849 and $2,446,010, respectively OTHER ASSETS: Other assets Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of notes payable $ $ Accounts payable; including related party balances of $22,326 and $41,633, respectively Accrued expenses Accrued interest Total Current Liabilities LONG-TERM LIABILITIES: Notes payable, net of current portion Notes payable, related party, net of current portion Due to stockholders Total Long-Term Liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock, total authorized 5,000,000 shares: Series A; cumulative and convertible; $0.001 par value; 600 shares authorized 102 shares issued and outstanding; liquidating preference $376,125 - - Series B; cumulative and convertible; $0.001 par value; 3,950 shares authorized 3,944 shares issued and outstanding; liquidating preference $3,944,617 3 3 Common stock; $0.002 par value; 350,000,000 shares authorized; 349,691,576 and 331,896,576 shares issued; 349,196,576 and 331,169,576 shares outstanding, respectively Additional paid-in capital Stock subscription receivable ) ) Treasury stock, at cost ) ) Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to the unaudited financial statements 3 AMERICAN COMMERCE SOLUTIONS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended November 30, For the Nine Months Ended November 30, REVENUE: Net sales $ COST OF GOODS SOLD GROSS MARGIN SELLING, GENERAL AND ADMINISTRATIVE EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Forgiveness of debt - - - Other income (expense) - Interest expense ) Interest income TOTAL OTHER INCOME (EXPENSE) NET (LOSS) INCOME $ ) $ ) $ $ ) NET INCOME (LOSS) PER COMMON SHARE, BASIC AND DILUTED $ ) $ ) $ $ ) WEIGHTED AVERAGE NUMBER OF COMMONSHARES OUTSTANDING, BASIC AND DILUTED See notes to the unaudited financial statements 4 AMERICAN COMMERCE SOLUTIONS, INC. AND SUBSIDIARY STATEMENTS OF STOCKHOLDERS' DEFICIT (UNAUDITED) Capital in Total Preferred Stock Common Stock Excess of Stock Treasury Accumulated Stockholders' Shares Amount Shares Amount Par Value Subscriptions Stock Deficit Deficit Balance, February 29, 2012 $
